EXHIBIT 99 CONTACT: Michael P. Dickerson FOR IMMEDIATE RELEASE Vice President of Finance and October 29, 2008 Investor Relations (859) 572-8684 GENERAL CABLE REPORTS THIRD QUARTER RESULTS HIGHLAND HEIGHTS, KENTUCKY, October 29, 2008 – General Cable Corporation (NYSE: BGC), one of the most geographically diversified industrial companies, reported today revenues and earnings for the third quarter ended September 26, 2008. Diluted earnings per share for the third quarter of 2008 were $1.07, including approximately $0.09 per share of non-cash net last-in-first-out (LIFO) inventory related charges.
